DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “an angled wall adjoining the top wall” is indefinite because it is unclear whether the “angled wall” is the same wall as the previously recited “rear wall.”  For purposes of examination, the “angled wall” and the “rear wall” will be interpreted as being the same wall.   
Regarding claim 13, the phrase “the shell and the core comprise a chocking payload of at least 650 tons” is indefinite because it is unclear what structural elements of the shell and the core are required to satisfy this functional claim.  The specification does not specifically identify any feature of the shell and/or the core that renders the chock capable of performing the recited function.  Furthermore, the function of a chocking payload is dependent on factors other than the structure of the chock including for example the load applied to the chock, the slope of the ground and the coefficient of 
Regarding claim 14, the phrase “the shell and the core are configured to prevent rotation on a ground surface having a grade of up to 10 percent” is indefinite because it is unclear what structural elements of the shell and the core are required to satisfy this functional claim.  The specification does not specifically identify any feature of the shell and/or the core that renders the chock capable of performing the recited function.  Furthermore, the function of preventing rotation on a grade is dependent on other conditions including for example the load applied and the coefficient of friction between the chock and the ground.  As such, it is not clear what structural limitations are implied by the recited function.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry (US 4,917,219).
Regarding independent claim 1, Henry discloses a wheel chock (see Abstract, FIGS. 1-6), comprising: a shell (40) defining an inner cavity (see FIG. 2), the shell having a wedging wall (35) (see FIG. 1) configured to contact a wheel, a front wall (see FIG. 2, right-vertical wall forms “front-wall”) to face a base of the wheel (see FIG. 2), and a rear wall (20) to face away from the base of the wheel (see FIG. 5); and a rigid filling (45) within the inner cavity of the shell (see col. 2, lines 33-36); wherein the wedging see FIG. 2).  
Regarding claim 2, Henry discloses that the chock is configured to chock a wheel having a diameter greater than about 12 feet (see col. 2, lines 4-6, in one embodiment the wheel chock is configured to chock a wheel having a “ten ft. diameter,” see also col. 1, lines 7-10, 16-18, the chock is intended to be used “with large-scale trucks and other equipment of the type used in strip mines” that have “wheels with diameters of ten feet or more”).
Regarding claim 3, Henry discloses that the front wall is substantially vertically- oriented when the shell is in a chocking position (see FIG. 2).  
Regarding claim 4, Henry discloses that the front wall is spaced away from the base of the wheel (see FIG. 2).  
Regarding claim 9, Henry discloses that the entire shell and rigid filling are load- bearing when engaging a wheel (see FIG. 2).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 4,917,219), as applied to claim 1, above.
Regarding claim 2, Henry discloses that in one embodiment the wheel chock is configured to chock a wheel having a “ten ft. diameter” (see col. 2, lines 4-6), and additionally that the chock is intended to be used “with large-scale trucks and other equipment of the type used in strip mines” (see col. 1, lines 7-10) that have “wheels with diameters of ten feet or more” (see col. 1, lines 16-18).  Henry does not explicitly disclose a diameter of twelve feet.  However, “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled” (see e.g. MPEP 2144.IV.A).  In the present case, it would have been obvious to scale the chock to be configured to be used with a twelve foot wheel (as opposed to the disclosed “ten feet or more”) to allow the chock to be used with larger sized vehicles.   
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 4,917,219), as applied to claims 1-4, above, and further in view of Wokeck (US 4,781,271).
Regarding claim 5, Henry discloses that the wedging wall comprises a top wall (10) that is substantially horizontally-oriented (see FIG. 2) and a wall (20) adjoining the top wall (see FIGS. 1, 2).  Henry does not disclose that the adjoining wall is angled.  
Wokeck teaches a wheel chock (see Abstract, FIGS. 1-3) comprising a top wall (100) and an angled wall (70) adjoining the top wall (see FIG. 3).
It would have been obvious to configure the adjoining wall of Henry to be angled so that the chock has increased stability when a lateral load is applied to the chock (see e.g. Wokeck, base wall (60) extends further laterally due to angled wall (70), thereby providing increased stability when a load is applied in the rightward direction of FIG. 3).  
see FIG. 2).  
Regarding claim 7, Henry does not disclose that the rear wall is partially horizontally oriented.  
Wokeck teaches a wheel chock (see Abstract, FIGS. 1-3) comprising a top wall (100) and an angled wall (70) that is partially horizontally oriented (see FIG. 3).
It would have been obvious to configure the adjoining wall of Henry to be partially horizontally oriented so that the chock has increased stability when a lateral load is applied to the chock (see e.g. Wokeck, base wall (60) extends further laterally due to angled wall (70), thereby providing increased stability when a load is applied in the rightward direction of FIG. 3).  
Regarding claim 8, Henry discloses that the rear wall adjoins a bottom wall of the shell (see FIG. 2).
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 4,917,219).
Regarding claim 10, Henry discloses a wheel chock (see Abstract, FIGS. 1-5), comprising: a shell (40) defining an inner cavity (see FIG. 2); a core (45) filling the inner cavity of the shell (see col. 2, lines 33-36); wherein the shell and the core are configured to prevent rotation of a wheel when wedged between an outer surface of the wheel and a ground surface (see FIG. 2; see also col. 1, lines 6-10).
Henry does not disclose that the shell and the core comprise a combined weight of up to 30 pounds.  
However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (See MPEP 2144.05.II).  In the present case, Henry states that the purpose of the device disclosed therein is to provide a “light-weight” wheel chock (see col. 1, lines 34-44) that reduces the weight of a wheel chock when compared to prior art wheel chocks that weighed “sixty to seventy pounds” (see col. 1, lines 22-25).  Henry thus discloses that the purpose of the invention therein is to optimize the weight of the 
Regarding claim 11, Henry discloses that the shell comprises a first rigid material having a first density (see col. 1, lines 34-38; see also col. 2, lines 14-27) and the core comprises a second rigid material having a second density (see col. 1, lines 34-38; see also col. 2, lines 14-27), the second density being less than the first density (see col. 1, lines 34-38; see also col. 2, lines 14-27).  
Regarding claim 12, Henry discloses that the core comprises a rigid foam (see col. 2, lines 19-27).
Regarding claim 13, Henry does not disclose that the shell and the core comprise a chocking payload of at least 650 tons.  However, “[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.” (See MPEP 2112.III).  The present application discloses that the shell is composed of “an exterior shell is rotationally molded or blow-molded from a high strength polymer (e.g., high-density polyethylene), then the shell is placed within a form jig, and the interior cavity of the shell is filled with a lightweight rigid or semi-rigid foam (e.g., high- density polyurethane foam)” (see present application, ¶ 0027).  Similarly, Henry discloses that “a shell having an approximate thickness of 0.25 inches is formed by rotational molding of crosslinkable high-density polyethylene” and that the core is formed “with a high-density rigid or semi-rigid foam, such as ‘Last-a-Foam’ polyurethane foam” (see col. 2, lines 10-28).  Furthermore, the chock of the present application is intended to be used “in heavy industrial applications such as in mining, shipping, and construction” where vehicles can have “wheels having see present application, ¶ 0002).  Similarly, Henry states that the chock is intended to be used “with large-scale trucks and other equipment of the type used in strip mines” having “wheels with diameters of ten feet or more” (see col. 1, lines 6-19).  Because Henry and the present application disclose a wheel chock made with the same disclosed processes and the same materials, and further because both are intended to be used in the same applications, Henry discloses a wheel chock capable of chocking a payload of at least 650 tons.  Alternatively, it would have been obvious to scale the size of the wheel chock up to be capable of chocking a payload of up to 650 tons so that the chock would be capable of use with a larger number of mining vehicles (see e.g. MPEP 2144.IV.A, “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled”).  
Regarding claim 14, Henry discloses that the shell and the core are configured to prevent rotation on a ground surface having a grade of up to 10 percent (see e.g. FIG. 2, depending on load and coefficient of friction, the chock would be capable of stopping rotation on a grade of “up to 10 percent”).  
Regarding claim 15, Henry discloses that the shell has a substantially constant wall thickness (see e.g. col. 2, lines 14-17; see also FIG. 2).  
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 4,917,219) in view of Scoggins (US 8,851,240).
Regarding claim 16, Henry discloses a wheel chock (see Abstract, FIGS. 1-5), comprising: a shell (40) having a base wall (see FIG. 2, bottom wall), a toe wall (see FIG. 2, vertical wall at right end), a contact wall (35) (see FIG. 1), a top wall (10) (see FIG. 1), and a back wall (20) (see FIG. 3), the shell having an inner chamber (see FIG. 2); a core material (45) within the inner chamber of the shell (see FIG. 2); wherein the contact wall comprises a curved surface having a radius (see FIG. 2; see also col. 2, lines 3-9), the radius having a center point (see FIG. 2; see also col. 2, lines 3-9).

Scoggins teaches a wheel chock (see Abstract, FIG. 5) comprising a toe wall (see FIG. 5, left vertical wall forms a toe wall) wherein the height of the toe wall is recognized as a result-effective variable (see col. 4, lines 34-37).  
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (See MPEP 2144.05.II).  In the present case, Scoggins recognizes that the height of the toe wall is a result-effective variable for preventing the toe wall from becoming a ramp (see col. 4, lines 34-37).  As such, it would have been obvious as a matter of routine experimentation to modify the height of the toe wall of Henry, in view of the teachings of Scoggins, such that the height of the toe wall is greater than or equal to about eight percent of the radius of the curved surface to prevent the chock from acting as a ramp instead of a blocking device.  
Alternatively, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (See MPEP 2144.04.IV.A) (citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  In the present case, the only difference between the claimed device and the disclosure of Henry is that Henry does not disclose that the toe wall has a height greater than or equal to about eight percent of the radius of the curved surface – i.e. only a difference of relative dimensions.  Since the device of Henry and the claimed relative dimensions both perform the same function of chocking large industrial equipment, and no evidence has been provided that the claimed dimensions provide unexpected results, the claimed relative dimensions do not provide any patentable distinction.    
see FIG. 2).  
Regarding claim 18, Henry discloses that the toe wall adjoins the base wall (see FIG. 2).  
Regarding claim 19, Henry does not disclose that the back wall is about twice as long as the toe wall.  However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (See MPEP 2144.04.IV.A) (citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  In the present case, the only difference between the claimed subject matter and the device of Henry is a relative dimension.  Since the device of Henry and the claimed relative dimensions both perform the same function of chocking large industrial equipment, and no evidence has been provided that the claimed dimensions provide unexpected results, the claimed relative dimensions do not provide any patentable distinction.    
Henry does not disclose that the shell and the core comprise a combined weight of up to 30 pounds.  
However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (See MPEP 2144.05.II).  In the present case, Henry states that the purpose of the device disclosed therein is to provide a “light-weight” wheel chock (see col. 1, lines 34-44) that reduces the weight of a wheel chock when compared to prior art wheel chocks that weighed “sixty to seventy pounds” (see col. 1, lines 22-25).  Henry thus discloses that the purpose of the invention therein is to optimize the weight of the chock, thereby recognizing the weight of the chock as a result-effective variable.  Furthermore, there is nothing on the record that a wheel chock having a weight less than thirty pounds would provide any unexpected results or would perform any differently than the wheel chock disclosed by Henry. Therefore, it would have been obvious as a matter of routine experimentation to configure the wheel 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

February 9, 2022